Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on September 07, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hydrocarbon” in claim 12 is used by the claim to mean “fuel derived from syngas,” while the accepted meaning is “a material containing only carbon and hydrogen.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (WO2018/222749) hereafter Kuhn and further in view of Zheng et al. (NPL, Applied Catalysis B:  Environmental, V 202, pp 51-63, 2017) hereafter Zheng and Yap et al. (NPL, Catalysis Today, V 299, pp 263-271, 2018.
	Considering Claim 1, Kuhn discloses the use of a perovskite supported catalyst with a cerium oxide support for converting carbon dioxide to carbon monoxide wherein the perovskite takes the general form of ABO3 wherein “A” may be lanthanum and “B” may be individually or a combination of iron, nickel and cerium [0007]-[0010] or Aa-xBxMOb [0076] and [0080]-[0088] wherein hydrogen is utilized as a fuel and the reduced composition is regenerated (Fig. 1).
	Kuhn does not disclose the use of plasma radicals or that the cerium oxide is considered an oxygen carrier.
	Zheng discloses the use of LaFeO3 supported on cerium oxide as oxygen carriers for chemical-looping reforming of methane wherein the cerium oxide may release or absorb oxygen (Abstract and Introduction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the cerium oxide of Kuhn would likewise be an oxygen carrier as would the perovskite as taught by Zheng.
	Yap discloses the use of non-thermal plasma in the catalyst assisted dry reforming of methane and carbon dioxide wherein the catalyst comprises lanthanum wherein the catalyst is contacted with helium radicals (Abstract, Experimental and Results), Fig. 1 and Table 1.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the plasma of Yap in the process of Kuhn as Yap discloses the use of plasma enables the production of hydrogen at lower temperatures (Introduction).
	Considering Claims 2 and 3, the significance of Kuhn, Zheng and Yap as applied to claim 1 is explained above.
Kuhn discloses that the temperature of converting carbon dioxide to carbon monoxide is from 400° to 800°C in some embodiments [00113] and [00115] thereby overlapping the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claims 4-6, the significance of Kuhn, Zheng and Yap as applied to claim 1 is explained above.
Kuhn discloses a perovskite catalyst having the general formula Aa-xBxMOb wherein “A” may be lanthanum and cerium and “B” is a monovalent or divalent cation and “M” is transition metal including nickel wherein x is from 0 to 1 [0009] and [0076] however, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v Marburg, 620 O.G. 685, 1949 C.D. 77. and In re Pilling, 403 O.G. 513, 44 F92) 878, 1931 C.D.  75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al. 149 USPQ 685, 688.
	Considering Claims 7 and 8, the significance of Kuhn, Zheng and Yap as applied to claim 1 is explained above.
Kuhn discloses the use of cerium oxide [0088] and therefore discloses a metal oxide carrier.
	Considering Claim 9, the significance of Kuhn, Zheng and Yap as applied to claim 1 is explained above.
	Kuhn discloses that the catalyst and support are heated in air to 600°-1300°C for 10 hours [0096]-[00105] and [00124] and therefore is sintered.
	Considering Claim 10, the significance of Kuhn, Zheng and Yap as applied to claim 1 is explained above.
	Kuhn discloses a ratio of perovskite to cerium oxide support from 10:90 to 90:10 [0010] which encompasses the instantly claimed range. 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 11, the significance of Kuhn, Zheng and Yap as applied to claim 1 is explained above.
	Kuhn discloses the perovskite-metal oxide support has a surface area from 1 to 1000m2/g [0092] and [0093] which overlaps the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 12, the significance of Kuhn, Zheng and Yap as applied to claim 1 is explained above.
	Kuhn discloses that the catalyst-metal oxide may be useful in reducing carbon dioxide content of a synthesis gas [00112].
	Considering Claim 13, the significance of Kuhn, Zheng and Yap as applied to claim 1 is explained above.
	Instant claim 1 is to either water or carbon dioxide and therefore no gas is required with carbon dioxide.  However, Kuhn does disclose the use of helium [00125] but not argon or nitrogen or a mixture of the two.
	Zheng discloses that a methane/argon mixture was supplied to the catalyst (Section 2.3).
	Yap discloses that argon and helium may be utilized (Section 3.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that helium or argon may be utilized as taught by Kuhn, Yap and Zheng.
Conclusion
Claims 1-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732